     Case: 1:20-cv-00244-ACL Doc. #: 1 Filed: 11/17/20 Page: 1 of 4 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

DONNA MCLAIN,                 )
                              )
               Plaintiff,     )
                              )
v.                            )                      Case No. 1:20-CV-00244
                              )
SAINT FRANCIS MEDICAL CENTER, )
                              )
               Defendant.     )

                                   NOTICE OF REMOVAL

TO:    UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF MISSOURI
       SOUTHEASTERN DIVISION

       COMES NOW, Saint Francis Medical Center (hereinafter “Saint Francis” or “Defendant”),

by and through its undersigned counsel, and hereby files its Notice of Removal from the Circuit

Court of Cape Girardeau County, Missouri to the United States District Court for the Eastern

District of Missouri. In support thereof, Defendant respectfully states to this Honorable Court as

follows:

A.     Circuit Court Action

       1.      Defendant is named as a party in a civil action brought by Donna McLain

(hereinafter “Plaintiff”) in the Circuit Court of Cape Girardeau County, Missouri, Donna McLain

v. Saint Francis Medical Center., Case No. 20CG-CC00309 (the “Lawsuit”).

       2.      On October 19, 2020, Plaintiff Donna McLain served her Summons and Petition

upon Defendant (Exhibit 1). A copy of the Return of Service showing service of Plaintiff’s Petition

on Defendant on October 19, 2020, is attached (Exhibit 2).
     Case: 1:20-cv-00244-ACL Doc. #: 1 Filed: 11/17/20 Page: 2 of 4 PageID #: 2




           3.     A true copy of the Summons and Petition is attached hereto and constitute all

process, pleadings and orders served on Defendant. (Exhibit 1).

           4.     No further proceedings have taken place in this action.

B.         The Parties

           5.     Plaintiff’s Petition alleges she is a resident of Cape Girardeau County, Missouri.

(Exhibit 1, Petition ¶ 1).

           6.     Plaintiff’s Petition alleges Defendant is a non-profit corporation organized under

the laws of the State of Missouri with its principal place of business located at 221 Saint Francis

Drive, Cape Girardeau, Missouri 63701. (Exhibit 1, Petition ¶ 2).

C.         Plaintiff’s Petition

           7.     The Lawsuit is a civil action alleging Defendant discriminated and retaliated against

Plaintiff based upon her age in violation of §701, et seq., as amended, 42 U.S.C. §2000(e), et seq.

Exhibit 1, Petition ¶¶ 28-29).

D.         Jurisdiction And Basis For Removal

           8.     This Court has original jurisdiction over the Lawsuit in that Plaintiff’s federal claim

arises under the aforementioned laws of the United States within the meaning of 28 U.S.C. §1331.

           9.     This matter is, therefore, properly removed without regard to the citizenship or

residence of the parties pursuant to 28 U.S.C. §1441(a).

E.         Defendant’s Removal Is Timely

           10.    This Notice of Removal is timely under 28 U.S.C. §1446(b)(1) because it has been

filed within 30 days of the service of the initial pleading on Defendant.




                                                    2
256503.1
     Case: 1:20-cv-00244-ACL Doc. #: 1 Filed: 11/17/20 Page: 3 of 4 PageID #: 3




F.         The Remaining Requirements For Removal Have Been Satisfied

           11.   The United States District Court for the Eastern District of Missouri, Southeastern

Division, embraces Cape Girardeau County, where the Lawsuit is pending.

           12.   Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be promptly

filed with the Clerk of the Circuit Court of Cape Girardeau County, Missouri and written Notice

of Removal will be provided promptly to Plaintiff through her attorney of record.

           WHEREFORE, Defendant provides Notice of Removal of the above-styled Lawsuit

pending in the Circuit Court of Cape Girardeau County, Missouri to the United States District

Court, Eastern District of Missouri, Southeastern Division.



                                                      Respectfully submitted,

                                                      McMAHON BERGER, P.C.


                                                      /s/Robert D. Younger
                                                      Robert D. Younger, #42909MO
                                                      Thomas O. McCarthy, #22636MO
                                                      2730 N. Ballas Road, Suite 200
                                                      St. Louis, MO 63131-3039
                                                      (314) 567-7350
                                                      (314) 567-5968 – facsimile
                                                      younger@mcmahonberger.com
                                                      mccarthy@mcmahonberger.com

                                                      Attorneys for Defendant




                                                  3
256503.1
    Case: 1:20-cv-00244-ACL Doc. #: 1 Filed: 11/17/20 Page: 4 of 4 PageID #: 4




                                     CERTIFICATE OF SERVICE

       I certify that on November 17, 2020, I electronically filed the foregoing with the Clerk of
the United States District Court for the Eastern District of Missouri by using the CM/ECF system
and that a copy of the foregoing was served via first class mail, postage prepaid, upon the
following:

           John P. Clubb
           Laura Clubb
           The Clubb Firm, LLC
           718 Caruthers
           Cape Girardeau, MO 63701

           Attorneys for Plaintiff                          /s/Robert D. Younger




                                                4
256503.1
